Given the plaintiff’s concession that she is not making any claim, direct or otherwise, that the termination of her marriage is related to the subject incident and injury which is the basis of this present action, we affirm the order insofar as appealed from. The defendants have failed to demonstrate a sufficient nexus between the marital proceedings and the plain*523tiff’s alleged injury to warrant overcoming the statutory protection accorded to testimony and pleadings in a matrimonial action (see, Domestic Relations Law § 235; Harvey v Mazal Am. Partners, 179 AD2d 1, 9; cf., Janecka v Casey, 121 AD2d 28). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Gold-stein, JJ., concur.